DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 2/17/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102017214214, filed on 8/15/2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, different elements in drawings 1, 2 and 3 must be shown or the feature(s) canceled from the claim(s).  Drawings 1 and 2 recites different electrical/electronic elements, voltage, current, resistor, etc. and there are common symbols used by industry and a person having ordinary skilled in the art.  Regarding Fig 4, it depicts different methods steps and there is no description or abbreviated descriptor.  Examiner suggests using common symbols or abbreviated descriptor in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Step c of claim 9 recites “measurement accuracy is assumed” and it’s unclear how it is assumed.  An assumption can be made by a mental process.  Furthermore, claim does not mention any structure wherein in the measurement accuracy is achieved or done.  Therefore, claim 9 is indefinite.  Similarly, claim 12 recites “measurement accuracy is assumed” in step c.  For purpose of prosecution, the limitations followed by “assumed” is not considered by the examiner. Furthermore, claims 9 and 12, line 5 and line 6 respectively, reads “can be adjusted”, which is indefinite language.  Examiner suggests removing the words “can” and claiming positively.  Claim 10 is rejected under 112(b) as it depends on claim 9.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (2009/0110028 hereinafter Goh).
	Regarding claim 1, Goh teaches a temperature sensor circuit for measuring a temperature (abstract, para 005), the temperature sensor circuit comprising:

	With respect to claim 2, Goh teaches a voltage divider resistor (resistor ladder: para 77), with which the measurement resistor is connected in series (1108, 1106 Fig 11).
	Regarding claim 3, Goh teaches a first connection for reducing a first measurement voltage is at a first end (upper end of 1108 Fig 11) of the measurement resistor (1106 Fig 11).
	With respect to claim 4, Goh teaches a second connection (lower end of 1108 Fig 11) for reducing a second measurement voltage is at a second end (lower end of 1108 Fig 11) of the measurement resistor (1106 Fig 11).
	With respect to claim 7, Goh having an evaluation circuit (para 77, 1150 Fig 11) which is configured to regulate the controllable voltage source (para 77) on the basis of an input variable from the temperature sensor circuit in order to adapt the input voltage to the input variable (para 77).
Claims 1, 2, 3, 4, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (2011/0310928 hereinafter Kawamura).
	Regarding claim 1, Kawamura teaches a temperature sensor circuit for measuring a temperature (abstract), the temperature sensor circuit comprising:
	a measurement resistor (Rth Fig 1, para 47) and a controllable voltage source (Rx Fig 1, para 47) which is connected to the measurement resistor (Rth Fig 1) and configured to apply an input voltage to the measurement resistor (para 47)), wherein the input voltage can be adjusted continuously using the controllable voltage source (para 56).
	With respect to claim 2, Kawamura a voltage divider resistor (Rx, para 47 Fig 1), with which the measurement resistor is connected in series (Rth Fig 1).

	Regarding claim 3, Kawamura teaches a first connection for reducing a first measurement voltage is at a first end (upper end of Rx Fig 1) of the measurement resistor (Rth Fig 1).
	
With respect to claim 4, Kawamura teaches a second connection (lower end of Rx Fig 1) for reducing a second measurement voltage is at a second end (lower end of Rx Fig 1) of the measurement resistor (Rth Fig 1).
	
	Regarding claim 5, Kawamura teaches an analog/digital converter (9) is connected to at least one connection (20 Fig 1) for reducing a measurement voltage and configured to convert a measurement voltage into a digital voltage signal (A/D converter converts analog voltages to digital 20 Fig 1).
	
	With respect to claim 7, Kawamura teaches having an evaluation circuit (40 Fig 1) which is configured to regulate the controllable voltage source (para 64) on the basis of an input variable from the temperature sensor circuit in order to adapt the input voltage to the input variable (para 64).
	Regarding claim 9, Kawamura teaches a method for carrying out a temperature measurement using a temperature sensor circuit (abstract) having a measurement resistor (Rth Fig 1, para 47) and a controllable voltage source (Rx Fig 1, para 47) which is connected to the measurement resistor (Rth, Rx Fig 1) and configured to apply an input voltage to the measurement resistor (para 47), wherein the input voltage can be adjusted continuously using the controllable voltage source (para 47), method comprising steps of:
	a) providing a measurement current which flows through the measurement resistor for the temperature measurement (voltages applied through Rx creates a current that flows through Rth Fig 1),
	b) providing an increased measurement current which flows through the measurement resistor (para 64) for the temperature measurement in at least one limited interval of time (20, CPU performs operation for a given time: para 4, 54, 71), and
	c) providing a measurement signal of the temperature measurement, wherein an increased degree of measurement accuracy (para 64, high precision para 71, dynamic range: para 71).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (2011/0310928 hereinafter Kawamura) in view of Sengupta et al. (5,847,546 hereinafter Sengupta).
	Regarding claim 6, Kawamura does not teach a current sensor is connected in series with the measurement resistor in order to measure an electrical current flowing through the measurement resistor.  Kawamura teaches series resistor connected with measurement resistor and connector to A/D converter (20, 30 Fig 1)
Sengupta teaches a series resistor is used to measurement current (current sensor Fig 2).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a series resistor as taught by Sengupta to measure current for optimal operation of the circuit.
	With respect to claim 10, Kawamura teaches the method comprising steps of:
	d) detecting sensor heating (para 54, Fig 3A, 3B),
	e) regulating at least one of the following parameters on the basis of the heating detected
in step d):
	- intensity of the increased measurement current (adjusting voltage para 56) in step b),
	- intensity of the measurement current (voltage adjustment changes current flowing the Rth in step a),
	- length of the limited interval of time (para 55) in step b), and
	- repetition rate of step b).
	However, Kawamura does not teach measuring current and repeating steps b).
Sengupta teaches a series resistor is used to measurement current (current sensor Fig 2).
.  

Claim 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (2011/0310928 hereinafter Kawamura) in view of Laakso et al. (2007/0171055 hereinafter Laakso).
	Regarding claim 8, Kawamura does not teach the controllable voltage source or current source has a PWM module which is connected to a damping resistor and a capacitor in order to generate the input voltage from a constant supply voltage, wherein the input voltage is regulated by specifying a pulse width for the PWM module.
	Laakso teaches the controllable voltage source or current source has a PWM module which is connected to a resistor (various resistors Fig 3, para 31) and a capacitor in order to generate the input voltage from a constant supply voltage, wherein the input voltage is regulated by specifying a pulse width for the PWM module (Fig 3; input voltage +12 INTHER Fig 3).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a PWM modulator as taught by Laakso for measuring wide temperature range. 
	With respect to claim 12, Kawamura teaches a method for carrying out a temperature measurement using a temperature sensor circuit (abstract) having a measurement resistor (Rth Fig 1, para 47) and a controllable voltage source (Rx Fig 1, para 47) which is connected to the measurement resistor (Rth, Rx Fig 1) and configured to apply an input voltage to the measurement resistor (para 47), wherein the input voltage can be adjusted continuously using the controllable voltage source (para 47), method comprising steps of:

	b) provide an increased measurement current which flows through the measurement
resistor (controllable voltage Rx applied through measurement resistor Rth and when voltage is applied current flows through the circuit) for the temperature measurement in at least one limited interval of time, and
	c) provide a measurement signal of the temperature measurement, wherein an increased degree of measurement accuracy (para 64, high precision para 71, dynamic range: para 71).
	However, Kawamura does not teach controlling current for a limited interval of time.
	Laakso teaches the controllable voltage source or current source has a PWM module (various resistors Fig 3, para 31).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a PWM modulator as taught by Laakso for measuring wide temperature range.  Regarding a non-transitory, computer-readable media containing program instructions, Kawamura teaches a CPU perform function and it’s known to PHOSITA to use instruction code to perform CPU function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Charles (2015/0091591) teaches variable current source in detection temperature using a thermistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855